Citation Nr: 0316721	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from 
November 1942 to November 1969.  The veteran died on March 
 [redacted]

, 1998; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO rating decision.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  The veteran's death 
certificate shows that he died of anoxic encephalopathy due 
to oropharyngeal cancer on March  [redacted]

, 1998.  It was noted that 
the veteran's use of tobacco contributed to his death.  No 
autopsy was performed.  The appellant claims that there was a 
causal connection between the veteran's service-connected 
disabilities and his death.  At the time of his death, the 
veteran's service-connected disabilities included cerebral 
disease with peripheral neuritis, which was evaluated as 40 
percent disabling, hypertensive cardiovascular renal disease, 
which was evaluated as 20 percent disabling, and bilateral 
hearing loss, which was evaluated as 10 percent disabling.  
The appellant also contends that the veteran's exposure to 
chemicals during service, including herbicides in Vietnam and 
asbestos, resulted in his contracting neck and throat cancer, 
leading to his death.  The appellant also argues that the 
veteran's death was not related to any tobacco use as the 
veteran did not use tobacco.  

Initially, the Board notes that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  DAV does 
not prohibit the Board from developing evidence, provided 
that the Board does not adjudicate the claim based on any new 
evidence it obtains unless the claimant waives initial 
consideration of such evidence by first-tier adjudicators in 
the Veterans Benefits Administration (VBA).  See VAOPGCPREC 
1-2003 (May 21, 2003).  

In the instant case, additional development is needed and the 
appellant has not waived her right to have additional 
evidence considered by the Board that was not initially 
considered by the RO.  In addition, as will be discussed 
below, further notification in accordance with 38 U.S.C.A. § 
5103 (West 2002) is required.  Thus, the Board will remand 
this case to the RO.  

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  A surviving spouse of a 
qualifying veteran who died of a service-connected disability 
is entitled to receive Dependency and Indemnity Compensation 
(DIC) benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
either the principal or contributory cause of death.  Id.  To 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c) (2002).  In effect, 
the service-connected disability, to be a contributory cause 
of death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2002).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2002).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§  3.303(b), 3.307, 3.309 (2002).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

Under 38 C.F.R. § 3.309(e) (2002), if a veteran was exposed 
to an herbicide agent during active duty, certain diseases, 
including respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provision of 
38 C.F.R. § 3.307(d) are also satisfied.  Under 68 Fed. Reg. 
34,539-43 (June 10, 2003) (to be codified at 38 C.F.R. 
§ 3.307(a)(6)(ii)), the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active duty.  Under 68 Fed. Reg. 34,539-43 (June 10, 2003) 
(to be codified at 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active duty, served in the Republic of Vietnam 
from January 9, 1962 to May 7, 1965 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The Board also notes that 68 Fed. Reg. 27,630-41 
(May 20, 2003) sets forth 25 specific conditions, including 
nasopharyngeal cancer, for which a presumption of service 
connection based on herbicide exposure in Vietnam is not 
warranted.  See 68 Fed. Reg. 27,630-41, 27,632 (May 20, 
2003).  

The Board also notes that recently passed legislation 
prohibits an award of service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  See 38 U.S.C.A. § 1103 
(West 2002).  This new section applies only to claims filed 
after June 9, 1998.  38 C.F.R. § 3.300(a) (2002).  As the 
appellant filed her claim in April 1998, this provision will 
not affect the disposition of this appeal.  The claim is 
governed by the law in effect when the claim was filed.  See 
VAOPGCPREC 2-93 (Jan. 13, 1993) (if it is determined that a 
veteran incurred a disease or injury as a result of tobacco 
use in the line of duty in the active military, naval, or air 
service, service connection may be established for disability 
or death resulting from that disease or injury, even if the 
disease or injury does not become manifest until after 
discharge from service); VAOPGCPREC 19- 97 (May 13, 1997) 
(whether a veteran is dependent on nicotine is a medical 
issue, and stated that, in making determinations on proximate 
cause, adjudicative personnel must consider whether there is 
a supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence).

The Board first notes that it appears that the original 
claims file was lost while in VA custody sometime prior to 
May 2000 due to no fault of the appellant.  While it appears 
that the RO contacted the appellant to advise her of the loss 
in May 2000, it is unclear what attempts the RO made to 
reconstruct the claims file.  Therefore, the Board finds that 
the RO must make an attempt to reconstruct the record as 
thoroughly as possible and re-adjudicate the case as it 
appears that there may be outstanding records that were once 
associated with the claims file which should be obtained as 
they could be pertinent to the appellant's claim.  Although 
the appellant is not responsible for the missing claims 
folder, her assistance in rebuilding the record is essential.  
As such, a remand is required so that the RO may attempt to 
reconstruct the file.

As indicated above, the appellant claims that there was a 
causal relationship between the veteran's service-connected 
disabilities and his death.  In particular, the appellant 
argues that the veteran's cerebral disease with peripheral 
neuritis involved a vital organ and was of a degenerative 
nature, eventually causing debilitating effects and a general 
impairment of health that rendered the veteran less capable 
of resisting the effects of the unrelated anoxic 
encephalopathy and oropharyngeal cancer.  See 38 C.F.R. 
§ 3.312 (c)(3) (2002).  A review of the claims file reveals 
that the reconstructed file is devoid of any medical records 
which document the severity of the veteran's service-
connected disabilities prior to his death.  Consequently, the 
Board finds that the RO should also attempt to associate any 
of the veteran's pertinent VA and private medical records 
dated immediately prior to his death with the claims file as 
they may be relevant in determining the severity of the 
veteran's service-connected disabilities.  As for VA's 
obligation to secure the aforementioned records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

As reported above, the appellant also claims that veteran's 
exposure to chemicals during service, including exposure to 
herbicides in Vietnam and asbestos exposure, resulted in his 
contracting cancer, leading to his death.  With regards to 
the veteran's alleged service in Vietnam, it is unclear from 
a review of the claims file whether the veteran served in the 
Republic of Vietnam from January 9, 1962 to May 7, 1975.  See 
68 Fed. Reg. 34,539-43 (to be codified at 38 C.F.R. 
§ 3.307(a)(6)(iii).  Although veteran was awarded the Vietnam 
Service Medal in January 1967 for service on the USS 
Monticello and the USS Sandoval from October 1960 to 
September 1963, the Board notes that the Vietnam Service 
Medal was awarded not only to all members of the Armed Forces 
serving at any time between July 4, 1965, and March 28, 1973, 
in Vietnam, its contiguous waters, or airspace, but it was 
also awarded to all members of the Armed Forces serving at 
the same time in Thailand, Laos, or Cambodia, or in the 
respective airspace, in direct support of operations in 
Vietnam.  The Vietnam Service Medal was also awarded to all 
service members qualified for the Armed Forces Expeditionary 
Medal by reasons of service between July 1, 1958 and July 3, 
1965 in an area for which the Vietnam Service Medal was 
subsequently authorized.  See Manual of Military Decorations 
and Awards, C6.6 (Department of Defense Manual 1348.33-M, 
September 1996).  In addition, although the record indicates 
that although the veteran was assigned to the USS Pickaway 
during the Vietnam Era, according to a history of the USS 
Pickaway that was submitted by the RO, it does not appear 
that he was assigned to this ship when it was stationed near 
Vietnam in 1967.  The Board notes that the RO attempted to 
verify the veteran's Vietnam Service with the Naval 
Historical Center in October 2001; however, it does not 
appear that the Naval Historical Center responded to the RO's 
request; nor does it appear that the RO followed up on its 
initial request with the Naval Historical Center.  As the 
issue of whether the veteran served in Vietnam is pertinent 
to the appellant's claim that the veteran's cause of death 
was related to Agent Orange exposure in Vietnam, another 
attempt should be made by the RO to verify the veteran's 
period of Vietnam service.  In addition, it does not appear 
that the RO has attempted to verify the veteran's in-service 
asbestos exposure.  As such, an attempt should be made as 
such evidence is pertinent to the appellant's claim that the 
veteran's cause of death was related to in-service asbestos 
exposure.

The Board is of the opinion that a new VA medical opinion 
should be obtained on the issue of whether the veteran's 
cause of death is related to service or previously service-
connected disability.  In this regard, the Board notes that 
the veteran's son and the appellant's representative have 
requested that an additional medical opinion be obtained.  
The appellant claims that although the veteran's cause of 
death as listed on his death certificate was anoxic 
encephalopathy due to oropharyngeal cancer, the veteran 
actually died from respiratory cancer due to his exposure to 
Agent Orange in Vietnam.  See 38 C.F.R. § 3.309(e).  In this 
regard, it is unclear whether the veteran's cause of death 
was respiratory in nature.  Oropharyngeal cancer is not 
recognized as being a presumptive respiratory cancer under 
38 C.F.R. § 3.309(e), and nasopharyngeal cancer was cited as 
a specific condition for which a presumption of service 
connection is not warranted under 68 Fed. Reg. 67,630-41, 
67,632 (May 20, 2003).  However, in a January 2001 opinion, a 
VA physician opined that the primary site of the veteran's 
carcinoma was in the "respiratory system."  As such, a new 
VA medical opinion should be obtained to determine whether 
the veteran's death was caused by a respiratory cancer due to 
exposure to Agent Orange in Vietnam.  

In addition, the Board finds that a new VA medical opinion is 
necessary to determine if the veteran's death was related to 
in-service tobacco use.  VA treatment records dated in March 
1998 list a history of tobacco use, and a VA physician 
indicated on the veteran's death certificate that tobacco use 
contributed to the veteran's death.  It is unclear from the 
service medical records whether the veteran used tobacco 
during service.  The appellant, her son, and the veteran's 
friends have all steadfastly maintained that the veteran did 
not use tobacco.  Nevertheless, there is no medical opinion 
of record on the issue of whether any in-service tobacco use 
caused nicotine dependence that materially contributed to the 
veteran's death.  Consequently, a new VA medical opinion is 
warranted for this reason as well.  

Furthermore, although the record contains VA medical opinions 
dated in January and November 2001, there is no medical 
opinion of record on the issue of whether the veteran's 
anoxic encephalopathy and oropharyngeal cancer were otherwise 
related to service, including whether they were related to 
any in-service asbestos exposure.  As such, a new VA medical 
opinion is warranted.  

A new VA medical opinion is also necessary to determine 
whether the veteran's service-connected disabilities 
contributed to his death.  VA medical opinions were obtained 
in January and November 2001 with regards to the issue of 
whether the veteran's service-connected disabilities were 
causally related to his death.  Nevertheless, while the VA 
physicians indicated that the veteran's cerebral disease and 
peripheral neuritis did not directly cause the veteran's 
death, it is unclear from these opinions whether the 
veteran's service-connected disabilities, specifically his 
brain disease with peripheral neuritis, were of a 
degenerative nature that led to debilitating effects and a 
general impairment of health, rendering the veteran less 
capable of resisting the effects of the unrelated anoxic 
encephalopathy and oropharyngeal cancer.  See 38 C.F.R. 
§ 3.312 (c)(3) (2002).  In addition, it is still unclear 
whether the veteran's service-connected disabilities were of 
such severity as to have a material influence in accelerating 
his death.  Furthermore, the Board notes that although the VA 
physicians had apparently reviewed the appellant's claims 
file prior to rendering their opinions, it does not appear 
that the claims file contained any evidence regarding the 
severity of the veteran's service-connected disabilities 
prior to his death.  Therefore, a new VA medical opinion is 
also needed to determine whether the veteran's service-
connected disabilities were causally related to the veteran's 
death.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

In the appellant's case, it is unclear whether the RO has 
provided the appellant with the specific notice to which she 
is entitled under 38 U.S.C.A. § 5103(a).  Therefore, upon 
remand, the Board finds that the RO should make clear 
notification under 38 U.S.C.A. § 5103(a) as to the remanded 
issues.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The appellant should 
also be specifically told of the 
information or evidence she must submit, 
if any, and she should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  If the original claims file cannot 
be obtained, the RO should take further 
steps to reconstruct it.  The RO should 
also afford the appellant the 
opportunity to supplement the record by 
providing copies of any pertinent 
records or documents which she may 
possess, including copies of any 
pertinent records or documents which may 
have been included in the original 
claims file.  If certain medical records 
or documents cannot be reconstructed, 
that fact should be documented in the 
claims file, and the appellant informed 
in writing.

3.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers where the veteran had received 
treatment for his service-connected 
disabilities, as well as for his 
oropharyngeal cancer.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  Such records include all 
pertinent treatment records from the VA 
Medical Center in Baltimore, Maryland, 
dated from 1997 to 1998, as well as any 
outstanding service medical records.  The 
RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  The RO should also contact the 
National Personnel Records Center (NPRC), 
and if necessary, the service department, 
the National Archives, and the Naval 
Historical Center, and request 
verification as to whether the veteran 
had served in Vietnam, in the waters 
offshore of Vietnam , or in other 
locations if the conditions of service 
involved duty or visitation in Vietnam at 
any point between November 1943 and 
November 1969.  Information should also 
be sought that might tend to show 
exposure to asbestos during service.  If 
the NPRC, the service department, the 
National Archives, and the Naval 
Historical Center, are unable to verify 
service by the veteran in Vietnam, it 
should be stated as such.  Any other 
avenue suggested by the record for 
determining whether the veteran was 
exposed to asbestos or served, even 
temporarily, in Vietnam should also be 
explored.  The RO should also verify the 
veteran's period(s) of active duty, and 
should obtain any outstanding service 
medical records from the NPRC.

5.  After completion of the development 
requested above, the RO should arrange 
for a VA physician to review the medical 
records which are contained in the 
veteran's claims folder.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, as well as a copy of 
this remand, should be made available to 
the examiner for review.  The physician 
should specifically indicate whether the 
causes of the veteran's death as listed 
on his March 1998 death certificate 
(anoxic encephalopathy, oropharyngeal 
cancer, or tobacco use) are attributable 
to military service, including any in-
service exposure to herbicides or 
asbestos or to in-service tobacco use and 
resulting nicotine dependence.   The VA 
physician should also specifically 
indicate whether the veteran's 
oropharyngeal cancer was related to or 
resulted in any sort of respiratory 
cancer, specifically cancer of the lung, 
bronchus, larynx, or trachea.  The 
physician should also provide an opinion 
as to the medical likelihood that 
service-connected disability, whether 
alone or together with some other 
condition, was the immediate or 
underlying cause of the veteran's death, 
or was etiologically related thereto.  If 
it is the physician's opinion that 
service-related disability was not the 
immediate or underlying cause of death, 
and was not etiologically related to the 
immediate or underlying cause of death, 
the physician should provide an opinion 
as to the medical likelihood that 
service-connected disability otherwise 
contributed substantially or materially 
to the veteran's death, combined to cause 
death, or aided or lent assistance to the 
production of death.  It should also be 
noted whether the veteran was rendered 
materially less capable of resisting the 
effects of the terminal disease processes 
by service-connected cerebral disease 
with peripheral neuritis, or hypertensive 
cardiovascular renal disease, or 
treatment therefor.   All opinions should 
be explained within the context of the 
available evidence.  The rationale for 
all opinions should be explained in 
detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should specifically comment on 
the findings made in the March 1993 death 
certificate, as well as the VA medical 
opinions dated in January 2001 and 
November 2001.  

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the appellant's 
claim.  If the benefit sought remains 
denied, a SSOC should be issued.  The 
appellant and her representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b), if applicable, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

